Citation Nr: 1534173	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 17, 2009 for the award of service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from October 2008 and December 2012 rating decisions.  Specifically, in the October 2008 rating decision the RO, inter alia, granted service connection and assigned an initial 10 percent rating for hepatitis B, effective August 12, 1998.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  The RO issued a statement of the case (SOC) in January 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2010. 

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In June 2012, the Board, inter alia, remanded the claim or higher rating for hepatitis B claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action (the issuance of a notice letter to the appellant, the receipt of VA treatment records, and scheduling VA examinations), the AMC continued to deny the hepatitis B claim (as reflected in a May 2013 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In a  December 2012 rating decision, the RO granted service connection for depressive disorder, assigning an initial 30 percent disability rating, effective February 17, 2009;  and a 50 percent rating, effective November 13, 2012.  The RO also increased the rating for the  Veteran's hepatitis B rating to 20 percent, effective November 13, 2012.  Notably, the Veteran filed an NOD with the effective date assigned for the award of service connection for depressive disorder in February 2013.

In December 2013, the Board, inter alia, granted a 20 percent disability rating for the Veteran's hepatitis B, effective October 1, 2003 (continuing a 10 percent rating prior to October 1, 2003), and granted an initial 50 percent disability rating for depressive disorder, effective February 17, 2009.  At that time, the Board also remanded a claim for a total disability rating based on individual unemployability (TDIU) (for which an appeal had also been perfected) for a VA medical opinion regarding the combined effects of the Veteran's service-connected disabilities as well as for extra-schedular consideration, and remanded the matter of entitlement to an effective date earlier than February 17, 2009 for the award of service connection for depressive disorder for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Subsequently, in April 2014, the Board issued an  Order correcting typographical errors in the December 2013 decision.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand those portions of the December 2013 decision in which the Board denied an initial disability rating greater than 10 percent for hepatitis C, prior to October 1, 2003, and denied a rating greater than 20 percent for hepatitis C, from October 1, 2003; and returned these matters to the Board for further proceedings consistent with the Joint Motion.  The Board's decision on the depressive disorder claim was not disturbed.  

In  October 2014, the RO issued an SOC pertaining to the effective date of the award  of service connection for depressive disorder.  The Veteran filed a substantive appeal (via a VA Form 9)  in November 2014.

In January 2015, the Board again denied an initial disability rating greater than 10 percent for hepatitis C, prior to October 1, 2003, but remanded the claim for  a rating greater than 20 percent for hepatitis C, from October 1, 2003, for more development.  [Notably, the Board did not take jurisdiction of the effective date issue regarding depressive disorder because neither the October 2014 SOC nor the November 2014 substantive appeal was then associated with the claims file.]  

Relevant to the  TDIU claim  remanded in December 2013. and the claim for  a rating greater than 20 percent for hepatitis C, from October 1, 2003, remanded in January 2015, the Board notes that the development ordered has not yet been completed and these issues have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time, but may be the subjects of one or more future Board decisions.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

As final preliminary matters, in December 2013 and January 2015, the Board referred a  claim for service connection for poor health due to exposure to contaminated water while the Veteran was stationed at Camp LeJeuune in North Carolina from May 1977 to July 1979.  As this matter has s not yet been adjudicated by the AOJ, it is not properly before the  Board, and is, thus, again  referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  On August 12, 1998, the Veteran filed a claim for service connection for hepatitis ; although the claim  was granted  in an October 2008 rating decision, the  Veteran disagreed with the initial rating assigned (resulting in an appeal which is still pending).  

3.  On February 17, 2009, the Veteran filed a formal claim for service connection for depression secondary to his service-connected hepatitis treatment.

4.  Depression is a common symptom of hepatitis and, prior to July 2, 2001, was included in the rating criteria for liver damage.  

5.  Beginning October 1, 2003, the Veteran began Interferon treatment which was used to treat his service-connected hepatitis B.

6.  The record includes VA and private and medical notations and opinion indicating that the  Veteran began experiencing depression in approximately 2003, when he began Interferon treatment for his service-connected hepatitis B.  


CONCLUSION OF LAW

The criteria for an effective date of October 1, 2003 for the award  of service connection for depression is met.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

As indicated below, the claim for an earlier effective date is being granted to the full extent warranted based on the pertinent facts and applicable legal authority.  To the extent that any aspect of the claim is herein denied, the Board notes that the  the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As any effective date earlier than that herein assigned is deemed to be without legal merit, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Analysis

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date for an award of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §3.151(a).

The basic facts pertinent to the matter on appeal are not in dispute.  In a December 2012 rating decision, the RO granted service connection for depressive disorder effective February 17, 2009, the date of receipt of the claim.  The Veteran contends that the effective date for the grant of service connection for depressive disorder should be 2003, when he began Interferon treatment for his service-connected hepatitis B.  In this regard, he asserts that his February 1998 claim for service connection for hepatitis B reasonably encompassed a claim for secondary service connection for severe depression because the medical evidence established that Interferon treatment caused the Veteran's severe depression that never abated. 

Significantly, in the July 2014 Joint Motion noted above, the parties noted that the Board should have addressed the claim of entitlement to an effective date earlier than February 17, 2009 for the award of service connection for depressive disorder based on the holding in DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  Significantly, in DeLisio, the Court stated, as follows.

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, even if a claimant attempts to identify his diagnosis in his claim for benefits, his claim is not limited necessarily to benefits for that diagnosis.  See Clemons, 23 Vet. App. at 5 ("[A] self-represented layperson ... ha[s] neither the legal or medical knowledge to narrow the universe of his claim.... [He does] not file a claim to receive benefits only for a particular diagnosis, but for the affliction his ... condition, whatever that is, causes him.").  Also, even if a claimant believes that his condition is related to service in a particular way, his claim is not limited solely to one theory of service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 16 (2006) (a claim "includes all theories under which service connection may be granted").  Of course, the Secretary is not required to raise and investigate "all possible" theories of service connection for a claim.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (noting that the duty to assist is triggered when "some evidence ... 'indicates' that the disability 'may be associated' with ... service" (quoting 38 U.S.C. § 5103A(d)(2)(B))), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.").  But, upon the filing of a claim for benefits, the Secretary generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson, 21 Vet. App. at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5. 

...It is important to note that we do not hold that a claim for benefits reasonably encompasses a claim for unclaimed disabilities that are not a cause of the condition for which benefits are sought, or for unclaimed disability that arise as a result of the condition for which benefits are sought. See Brokowski, 23 Vet. App. at 86-87 (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records "provided no information that ... the nature of his disability involved peripheral neuropathy"); cf. Ellington [v. Peake], 541 F.3d [1364, 1369 (Fed. Cir. 2008)] (finding that, where a claimant originally filed a claim for benefits for leukemia and later developed diabetes and hypertension as a result, the effective date for benefits for diabetes and hypertension need not be identical to the effective date for benefits for leukemia).
      
      Delisio, 25 Vet. App. at 53, 55.

In this case, the Veteran filed a claim for service connection for hepatitis on August 12, 1998 and, while the claim was granted by rating decision dated in October 2008, the Veteran disagreed with the initial rating assigned resulting in an appeal which is still pending.  Beginning October 1, 2003, the Veteran began Interferon treatment which was used to treat his service-connected hepatitis B.  Notably, depression is a common symptom of hepatitis and, prior to July 2, 2001, was included in the rating criteria for liver damage.  

Private and VA treatment records document  that the Veteran began experiencing depression in approximately 2003 when he began Interferon treatment for his service-connected hepatitis B.  Specifically, in a June 2011 retrospective opinion, Dr. J.M. wrote that the Veteran's depression was related to his Interferon treatment which began in 2003.  In support of this opinion, Dr. J.M. noted that the Veteran presented to a psychiatric emergency room in September 2006 due to statements about suicide.  It was not his first time there.  Importantly, he told the nurse who interviewed him that the onset of his depression was coincident with treatment for hepatitis.  Specifically it was noted that:

Veteran was escorted from his 10 am Health Psych consult to the PR after making statements regarding the possibility that he would take his own life or try to hurt himself without letting on/letting anyone know...He reports feelings of helplessness due to unemployment but no anxiety, hopelessness, anhedonia... Past Psych Hx:  Veteran reports onset of depression began in 2003 when he began having medical issues related to his Hepatitis B (dx'd in 1978).  He began Interferon therapy in 2003 but was quickly switched over to another drug due to lack of efficacy.  Veteran does not know whether to link onset of depression with illness, Interferon therapy or coincidental... He denied SI at the time of this interview, but he also was not forthcoming with answering direct question despite multiple avenues of questioning...When given the opportunity to talk with a clinician, [the Veteran] has in two cases become upset enough to warrant assessment in the Psych ER... Axis I: Depression NOS... BD-II administered during today's evaluation.  Score (35/63) is suggestive of SEVERE DEPRESSION... Onset of depression = 2004 (approx.), described having a gradual onset.  States this is his first Maj Dep Episode.  Describes feeling sad nearly every day, all day long.  Around this time, reports lost his job with Post Office, which he attributes to having been on medical leave since 2003 and placed on interferon (states decr. In mood began around time of this drug tx).  States he was on interferon x 12 wks.  States mood cont. to be depressed even when taken off interferon/placed on other meds for Hep B...

Dr. J.M. noted a December 2009 VA examiner's opinion that the Veteran's depression was not related to his service-connected hepatitis B and was, instead, related to the Veteran's struggle to obtain service connection.  Dr. J.M. also noted a positive opinion from Dr. K. in which it was noted that the Veteran's depression did not remit when Interferon was stopped... "I kept feeling bad.  It (his depression didn't go away" and ultimately concluded that the Veteran's depression was secondary to the Interferon treatment he underwent for his service-connected hepatitis B.  Dr. J.M. noted that it was particularly telling that the Veteran experienced suicidal ideation during his Interferon treatment as well as three years later in September 2006.  

Considering the pertinent evidence in light of the governing legal authority, the  Board finds that  an effective date of October 1, 2003 is warranted for the award  of service connection for depressive disorder.  As explained above, the Board finds that the Veteran's hepatitis B for which service connection has been granted was manifested by symptoms including depression.  As such, although the earliest communication indicating intent to apply for service connection for depression specifically is the February 17, 2009 communication from the Veteran, pursuant to Clemons and Delisio, the Veteran's August 12, 1998 claim for hepatitis B may also be accepted as a claim for the depressive disorder for which service connection has been awarded.  The evidence reflects that entitlement arose in approximately October 2003, when the Veteran began his Interferon treatment.  

As such, the appropriate effective date for the award of service connection for depressive disorder is the date entitlement arose, as that date is later than the date of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, an effective date of October 1, 2003, but no earlier, for the award of service connection for depressive disorder is warranted.  Notably, as prior to this date, there is no documentation of record showing depression as secondary to hepatitis B, there is no legal or factual basis for the assignment of any earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) .


ORDER

An effective date of October 1, 2003 for the award of service connection for depressive disorder  is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


